Case 19-20025 Document 45 Filed in TXSB on 05/22/19 Page 1 of 4

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

CORPUS CHRISTI DIVISION
In re: § CAUSE NO. 19-20025
§
Kent Linduff § Chapter 7
§
Debtor §
§
§

OBJECTION OF LISA ROBERTS TO DEBTOR’S AMENDED MOTION
TO CONVERT TO CHAPTER 13 (DOCKET NO. 42)

To the Honorable David R. Jones:
Creditor Lisa Roberts (“Ms. Roberts”) hereby files her response to the
Debtor’s Amended Motion to Convert to Chapter 13 (“Amended Motion;” Docket

No. 42), and in support of the same would show the Court the following.

I. On April 23, 2019 the Debtor filed a motion to convert to Chapter 13
(Motion;” Docket No. 35). Both Ms. Roberts and the Chapter 7 trustee filed timely
objections to the Motion (Docket Nos. 37, 38). On May 19, 2019 the Debtor filed
an amended motion to convert Chapter 13 that appears identical to his prior motion
except that this time he added on page 1 of the Amended Notice the notice
language required by Southern District of Texas Local Bankruptcy Rule 9013-1(b).

Ms. Roberts hereby files her response to the Amended Motion as set forth below.
Case 19-20025 Document 45 Filed in TXSB on 05/22/19 Page 2 of 4

2 Ms. Roberts incorporates by reference in response to the Amended Motion
her prior response to the Motion. Ms. Roberts also incorporates by reference by
way of further response to the Amended Motion paragraphs 23-30 of the Trustee’s
response to the Motion.

a Furthermore, on May 20, 2019 Ms. Roberts filed a timely adversary
proceeding objecting to the Debtor receiving a bankruptcy discharge of the
indebtedness he owes to her. See Adversary No. 19-02015. Similarly, on the same
date, another creditor filed an adversary proceeding objecting to the Debtor
receiving a discharge of the large alleged indebtedness owed to that creditor. See
Adversary No. 19-02016. Even if there were not already much more than adequate
grounds to deny both the Motion and the Amended Motion, the filing of these

adversary proceedings constitute further reasons to keep this case in Chapter

4, Ms. Roberts requests that the Court deny both the Motion and the Amended
Motion by signing the proposed order attached hereto as Exhibit A, and
additionally grant her such further additional relief, whether in law or in equity, as

may be just.

Respectfully submitted,
Lo \ )
[ ~s/ Timothy P. Dowling i ;
State Bar No. 06083900 v
Southern District of Texas No. 2431

Anderson, Lehrman, Barre & Maraist, LLP

 
  
Case 19-20025 Document 45 Filed in TXSB on 05/22/19 Page 3 of 4

Bankruptcy counsel for Lisa Roberts
1001 Third St., Suite 1

Corpus Christi, Texas 78404
Telephone: (361) 884-4981

FAX: (361) 884-1286

Email: tdowling@albmlaw.com

CERTIFICATE OF SERVICE

The undersigned attorney hereby certifies that on May 22, 2019 a true and
correct copy of the foregoing pleading was filed online with the Clerk of the
Bankruptcy Court and was also served in the manner indicated below on the

persons named below:

First class mail

Ryan Lott

The Lott Firm, PLLC
Counsel for the Debtor
3422 Rosefinch Trail
Austin, Texas 78746

Simon W. Hendershot, III

Hendershot, Cannon & Hisey, P.C.

1800 Bering Drive, Suite 600
Houston, Texas 77057

Catherine Stone Curtis

Pulman, Cappuccio & Pullen, LLP
Chapter 7 trustee

P.O. Box 720788

McAllen, Texas 78504
Case 19-20025 Document 45 Filed in TXSB on 05/22/19

Thomas Rice

Pulman Cappuccio & Pullen, LLP
Counsel for the Chapter 7 trustee
2161 NW Military Highway, Ste. 400
San Antonio, TX 78213

Jennifer F. Wertz

Jackson & Walker, LLP

1401 McKinney Street, Suite 1900
Houston, Texas 77010

Parties listed on Exhibit B

|
|

Jel Timothy P. Do

Page 4 of 4

 
 

ing

Roberts—Linduff BK/Pleading-main case/Objection to AMENDED motion to convert to 13

4
